Citation Nr: 1203226	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  09-38 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse. 


ATTORNEY FOR THE BOARD

M. Donohue, Counsel
INTRODUCTION

The Veteran served on active duty from May 1963 to May 1966.  His service in the Republic of Vietnam is indicated by the evidence of record. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran testified at a Travel Board hearing which was chaired by the undersigned Acting Veterans Law Judge at the RO in June 2011.  A transcript of the hearing has been associated with the Veteran's VA claims folder.  Following the hearing, the Veteran submitted additional evidence to the Board.  The Veteran has waived consideration of such evidence by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304 (2011). 

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


FINDINGS OF FACT

1.  Competent and credible evidence of record indicates that the Veteran's bilateral hearing loss is related to his military service.

2.  Competent and credible evidence of record indicates that the Veteran's tinnitus is related to his military service.



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

2.  The Veteran's tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has considered the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011).  

VCAA provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

VCAA also requires VA notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion of the evidence is to be provided by the claimant and which part VA will attempt to obtain on behalf of the claimant. 

The Board need not, however, discuss the sufficiency of the notification letter sent to the Veteran during the current appeal - or VA's development of his claim - in light of the fact that service connection for bilateral hearing loss and tinnitus are being granted.  

Thus, any potential deficiency on the part of VA in complying with the provisions of VCAA has essentially been rendered moot by the Board's complete grant of the service connection benefits sought on appeal.

II.  Law and Regulations 

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Service connection for sensorineural hearing loss may also be established based on a legal presumption by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307 and 3.309(a).

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385 (2011).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

III.  Analysis

Here, the Veteran has argued that he has bilateral hearing loss and tinnitus as a result of his service in the Republic of Vietnam.  Specifically, the Veteran testified that he experienced acoustic trauma due to explosions and artillery fire.  

While the Veteran's service treatment records are negative for any complaints or treatment for hearing problems and do not show hearing loss as defined in 38 C.F.R. § 3.385 (2011), the Board observes that his DD-214 documents his service in the Republic of Vietnam, and that his military occupational specialty was a combat engineer.  Based on the Veteran's military occupational specialty and the location of his service, the Board finds that the Veteran's contentions regarding his in-service exposure to acoustic trauma are consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a) (West 2002).  An in-service injury has therefore been demonstrated.

Currently, the Veteran has been diagnosed with bilateral hearing loss as defined by 38 C.F.R. § 3.385.  On VA examination in April 2008, puretone thresholds in decibels at 500, 1000, 2000, 3000, and 4000 Hertz were 20, 25, 40, 60, and 55 in the right ear and 40, 40, 45, 60, and 55 in the left ear.  While the Board acknowledges that the Veteran is competent to state that he experienced diminished hearing after his separation from service, a September 2007 VA outpatient treatment record is the first competent evidence of record which describes hearing loss as defined by VA regulations.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Accordingly, while a current disability has been demonstrated, service connection cannot be granted on a presumptive basis under 38 C.F.R. § 3.309(a).

The record also indicates that the Veteran was diagnosed with tinnitus during the April 2008 VA examination. 

As noted, the first two Shedden elements have been met.  With respect to the third Shedden element (a competent and credible nexus), the Veteran was provided with a VA examination in April 2008.  After reviewing the Veteran's claims folder and conducting an audiological examination, the VA examiner stated that the Veteran's "current audiogram and reported tinnitus [are] consistent with an etiology of noise exposure[,] however the Veteran did not report a civilian and recreational history with significant exposure to excessive noise."  While this conclusion appears to suggest that the Veteran's current disabilities are the result of his in-service acoustic trauma, in the following sentence, the examiner stated that "it cannot be determined if [the Veteran's] present hearing loss [is] due to military noise exposure [or] some unreported civilian noise exposure" without resorting to speculation. 

Upon review, the Board finds the April 2008 VA examiner's opinion to be of no probative value.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998) (The Board is charged with the duty to assess the credibility and weight given to evidence).  Specifically, the examiner did not provide an adequate reason for his opinion that the etiology of the Veteran's hearing disabilities could not be determined without resorting to speculation.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010) (Simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.)  As such, the medical opinion is inadequate for adjudication purposes.  Id.  

In support of his claim, the Veteran submitted a July 2011 evaluation from J.J.F., M.D.  In this opinion, Dr. J.J.F. indicated that based on the Veteran's audiometric text results and his in-service acoustic trauma, "it is at least as likely as not that his hearing loss and tinnitus [were] caused or contributed to by exposure to acoustic trauma during his tour of duty in the service."  

The Board observes that the record does not contain any probative nexus opinions to the contrary.  The third Shedden element (a competent and credible nexus) has therefore been met. 

In light of the Veteran's circumstances of service and the favorable private opinion in July 2011, the Board finds that bilateral hearing loss and tinnitus is due to his period of active service. 

In view of the foregoing, the Board finds that the evidence is, at the very least, in equipoise.  As such, the benefit of the doubt in resolving the issues on appeal is given to the Veteran and, therefore, service connection for bilateral hearing loss and tinnitus is warranted.


ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is granted. 



____________________________________________
M. MAC
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


